Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has elected Group I, which corresponds to claims 21-26, and 31-36. Thus remaining claims 27-30, and 37-40 are withdrawn from prosecution.
In Response to Election/Restriction requirement by Applicant (12/14/2021):
Applicant alleged the restriction requirement did not explain how the species 1 is a combination in which the asserted sub-combination II is a part and requested the restriction to be withdrawn by this reason.
The Examiner respectfully emphasizes that Applicant may certainly request for more information/clarification should there be reasonings unclear to Applicant regarding certain part(s) of the prosecution, but a restriction does not simply be withdrawn just because Applicant might have questions for clarity. The Examiner respectfully decline this demand.
Furthermore, the Examiner does not believe the asserted restriction (11/08/2021) on (I) and (II) on basis of “species” as Applicant asserted. See the restriction on 11/08/2021.  As such, it raises question whether the Applicant’s arguments are based on correct understanding of the Office’s intended position.
Further yet, more often than not, how the invention groups are related as combination/sub-combination are self-evidence and further either directly or inexplicitly explained in how the inventions are related in the Election requirement (see paragraph 4 and 5 in the restriction requirement).
It is very clear that I and II can be regarded as combination/sub-combination respectively.
In group I, a core network device sends a location update instruction for a terminal device to a first base station. The first base station, in turn, sends a second message to the second base 
In arguments represented in page 2 and 3, Applicant pointed to claim 26’s limitation and alleged it being the evidence that Group I requires Group 2’s feature however without any explanation.  In contrary, claim 26 serves no such purpose.  Claim 26 merely informs the audience that the first base station receives the location data from the second base station and reports to the network core device. This information can be obtained without using specific procedure detailed in claims 27-30, as there are more than one way to obtain a location of a device as known in the art (UE can report its location or the base station can actively perform the calculation for example). 
Moreover, in the IDS document 3GPP TSG-RAN WG2 #97 – R2-1701929, page 3 and Fig. 2 is the very evidence that the sub-combination II (interaction of first and second base station as well as UE for location reporting) can be used for DL data delivery purposes instead of location update necessitated by an AMF/MME (as in Group I).
Therefore, this argument is not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24 and 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, as well as claim 34, recites “ (…) the second message is a reply message for a message that is sent by the first base station to the second base station to obtain a context of the terminal device; or the second message is a paging message.” (emphasis added).
Claim 24/34 clearly indicates that the second message is a reply message for a message sent by the first base station to the second base station to obtain a context of the terminal device. In other words, the first base station sent a (context requesting) message the second base station, and the “second message” appears to be the reply to that request message. 
However,  as far as the base claim 21/31 goes, the “second message” is actually sent by none other than the first base station.  It is unclear how is it that the “second message” sent by the first base station is a reply to a request message that the very first base station itself sent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 23, 31, 32 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Zhang et al. (US 2011/0098048).
As to claim 21:
Zhang discloses a method, comprising: receiving, by a first base station, a first message sent by a core network device, wherein the first message comprises first instruction information that instructs to report location information of a terminal device, and the first base station and the core network device have a control plane connection established for the terminal device when the first message is received; (See ¶0014, 0030, the MME (core network node) transmitting a location report control information, which is to indicate the source eNB to report location of the UE, to the source eNB (first base station).  The transmission occurs prior to the handover to another cell, as such during this time the terminal device is serviced by the source eNB (i.e. having control plan connection with source eNB and in turn MME)

 and sending, by the first base station, a second message to a second base station, wherein the second message comprises second instruction information, the second instruction information instructs to report the location information of the terminal device, and the second base station is configured to provide a service for the terminal device when the second message is sent. (¶0034, the source eNB sends a message to the target eNB (second base station), the message includes the location reporting information, which to notify the target eNB of reporting the location of the UE.  When this message is sent, the second base station is already configured to provide coverage to the UE when it successfully handed over (otherwise the handover would not be successful).  Other services being provided when the message includes  resources reservation and admission control per ¶0034, 0035)

As to claim 31:
Zhang discloses an apparatus, applied to a first base station (source eNB, abstract), comprising: a non-transitory computer-readable memory comprising computer-executable instructions; and at least one processor coupled with the non-transitory computer-readable memory (Fig. 4, ¶0068 processor and memory are intrinsic element of computerized devices), wherein the at least one processor is configured to execute the instructions to: 
receive a first message from a core network device, wherein the first message comprises first instruction information that instructs to report location information of a terminal device, and the first base station and the core network device have a control plane connection established for the terminal device when the first message is received; (See ¶0014, 0030, the MME (core network node) transmitting a location report control information, which is to indicate the source eNB to report location of the UE, to the source eNB (first base station).  The transmission occurs prior to the handover to another cell, as such during this time the terminal device is serviced by the source eNB (i.e. having control plan connection with source eNB and in turn MME)and send a second message to a second base station, wherein the second message comprises second instruction information, the second instruction information instructs to report the location information of the terminal device, and the second base station is configured to provide a service for the terminal device when the second message is sent. (¶0034, the source eNB sends a message to the target eNB (second base station), the message includes the location reporting information, which to notify the target eNB of reporting the location of the UE.  When this message is sent, the second base station is already configured to provide coverage to the UE when it successfully handed over (otherwise the handover would not be successful).  Other services being provided when the message includes  resources reservation and admission control per ¶0034, 0035)


As to claims 22 and 32:
Zhang discloses all limitations of claims 21/31, wherein the second instruction information comprises the first instruction information or a first instruction, the first instruction is generated based on the first instruction information, and the second instruction information instructs to report the location information of the terminal device. (Zhang, ¶0034, “message includes the location reporting information to notify the target eNB of reporting the location information of UE “)

As to claims 23 and 33:
Zhang discloses all limitations of claim 22/32, wherein the first instruction information is request type information, and the request type information indicates a form of reporting the location information of the terminal device. (Zhang, ¶0034, “the location reporting information is the location reporting IE. Preferably, for the reporting information of the same target eNB and facilitating to parse the target eNB, the contents of the location reporting IE is the same as that of the IE contained in the location reporting control message sent by the MME to the source eNB, such as location information required to be reported, and report types. Certainly, the MME may also require the eNB to provide geographic location information of UE”)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24  and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0098048) in view of Zhang (US 2018/0368046) – hereafter Zhang II. 
As to claims 24 and 34:
Zhang discloses all limitations of claim 21/31, however is silent on the second message is a reply message for a message that is sent by the first base station to the second base station to obtain a context of the terminal device; or the second message is a paging message.

Recall that Zhang in ¶0034 discloses the location reporting requirement is embedded in a handover message.  
Zhang II, in a related field of endeavor, discloses in ¶0248, 0251 that a handover message can take form of a paging message.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the handover message of Zhang can be sent in form of a paging message instead, as disclosed in Zhang II above. Such implementation advantageously help the message to reach the UE in specific cases when the UE is in power saving state (which is more receptible to paging messages), allowing handover to occur timely even when the UE is not active previously.
Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0098048) in view of Oesterling et al. (CN 101653028) – document attached herewith.

As to claims 25 and 35:
Zhang discloses all limitations of claims 21/31, however is silent on sending, by the first base station, a third message to the core network device, wherein the third message carries information indicating that the terminal device is outside a coverage area of the first base station. 

Oesterling, in a related field of endeavor, discloses in first paragraph, page 6, that upon the UE completes handing over to the target base station, the source base station (first base station) to 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the core network would be notified of the mobility status of the UE as described by Oesterling, in the context of the system of Zhang.  The implementation of the notification feature advantageously promotes system transparency, as core network would be fully informed of the UE’s mobility and thus avoiding extra signaling to locate the UE.

Claims 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0098048) in view of Gao et al. (WO 2015161575) (IDS entry – document provided by applicant per record)

As to claims 26 and 36:
Zhang discloses all limitations of claims 21 and 31, however is silent on receiving, by the first base station, a fourth message sent by the second base station, wherein the fourth message carries the location information of the terminal device; determining, by the first base station, the location information of the terminal device based on the fourth message; and sending the location information of the terminal device to the core network device.

Gao, however in related field of endeavor discloses in page 7, left col, which discloses that the first base station acquires a message the second base station, and from which the first base 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the location update of the UE can also be sent by the first base station to the MME as in the disclosure of Gao discussed above.  This implementation advantageously allows for increased system flexibility as information has alternative means to reach destination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edge (US 2018/0199160) - Methods and techniques are described for supporting location services for a user equipment (UE) in a Fifth-Generation wireless network using a Location Management Function (LMF) based control plane (CP) location solution. The LMF serves as the main anchor point for location support instead of an Access and Mobility Management Function (AMF). The LMF may be in either a serving Public Land Mobile Network (PLMN) for a UE or in a Home PLMN for a roaming UE. The LMF may obtain location information for a UE via an AMF from a Next Generation Radio Access Network or the UE and may interact with a Gateway Mobile Location Center to receive location requests from and return location information to an external client. The LMF solution may be more efficient and require less implementation than an AMF based CP location solution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645